Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                       CASE NO.: 0:18cv61984

    POLLY BASSETT,

          Plaintiff,

    v.

    WAL-MART STORES EAST, LP,

          Defendant.
                                                         /

     DEFENDANT, WAL-MART STORES EAST, LP.’S RESPONSES TO POLLY
                  BASSETT REQUEST TO PRODUCE

          Defendant, WAL-MART STORES EAST, LP, (“Wal-Mart”) by and through

    undersigned counsel and in accordance with the Federal Rule of Civil Procedure 34

    hereby serves its Responses to Plaintiff Polly Bassett Request to Produce.

                                                   Respectfully submitted,

                                                  /s/ Annalisa Gutierrez
                                                  Jerry D. Hamilton
                                                  Florida Bar No. 970700
                                                  jhamilton@hamiltonmillerlaw.com
                                                  Annalisa Gutierrez, Esq.
                                                  Florida Bar No.: 97940
                                                  agutierrez@hamiltonmillerlaw.com
                                                  Gilda M. Chavez, Esq.
                                                  Florida Bar No.: 973173
                                                  gchavez@hamiltonmillerlaw.com
                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                  Attorneys for Wal-Mart Stores East, LP
                                                  150 Southeast Second Avenue, Suite 1200
                                                  Miami, Florida 33131-2332
                                                  Telephone: (305) 379-3686
                                                  Facsimile: (305) 379-3690




                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 2 of 12
                                                                       CASE NO.: 0:18cv61984


                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 26, 2018, I served the foregoing on all

    counsel of record or pro se parties identified on the attached Service List by electronic

    mail.

                                               /s/ Annalisa Gutierrez
                                               Annalisa Gutierrez, Esq.




                                           SERVICE LIST


    Matthew Sean Tucker
    Tucker Law
    200 SE 6th Street
    Suite 405
    Fort Lauderdale, Florida 33301
    Matt@TuckerUp.com




                                                  2

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 3 of 12
                                                                       CASE NO.: 0:18cv61984

                Wal-Mart’s Responses to Plaintiff Request to Produce

           1.     All documents identified in or relied upon in preparing answers to

     Interrogatories in this matter.

           RESPONSE:

           Wal-Mart objects to Request No. 1 on the grounds that it is
           overbroad, vague and ambiguous, not sufficiently limited in time
           and scope. Wal-Mart further objects on the grounds that this
           Request seeks information that is or may be protected by the
           attorney-client privilege and/or work product doctrine as it seeks
           documents/materials which reveal the mental impressions of
           counsel. See Smith v. Florida Power & Light Co., 632 So. 2d 696, 698
           (Fla. 3d DCA 1994)(an attorney’s evaluation of the relative
           importance of evidence falls squarely within the parameters of
           privilege).

           2.     Without limiting the scope of the foregoing, all documents relating

     and/or referring to the facts, events or circumstances that are addressed in the

     Complaint or the Answer.

           RESPONSE:

           Wal-Mart objects to Request No. 2 on the grounds that it is
           overbroad, vague and ambiguous, not sufficiently limited in time
           and scope and seeks information that is or may be protected by the
           attorney-client privilege and/or work product doctrine.


           3.     Without limiting the scope of the foregoing, all documents related to

     any and/or all communications between Defendant and Plaintiff.

           RESPONSE:

           Wal-Mart objects to Request No. 3 on the grounds that it is
           overbroad, vague and ambiguous, not sufficiently limited in time
           and scope.
                                                  3

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 4 of 12
                                                                      CASE NO.: 0:18cv61984



           Subject to and without waiving said objections, Wal-Mart states
           that the only written communications with Plaintiff have been
           through her attorney.


           4.     Any and all documents relating to any communications between

     Defendant and any third party regarding the averments set forth in the

     Complaint.

           RESPONSE:

           Wal-Mart objects to Request No. 4 on the grounds that it is
           overbroad, vague and ambiguous, not sufficiently limited in time
           and scope and seeks information that is or may be protected by the
           attorney-client privilege and/or work product doctrine.


           5.     Copies of Defendant’s policies of insurance in force at the time of the

     occurrence or polices under which the Defendant was covered at the time of the

     incident.

           RESPONSE:

           Wal-Mart maintains a Self-Insured Retention applicable to this case
           in the amount of $2,000,000.00 which must be exhausted before
           insurance can be considered. See Declaration Page Bates Stamp
           Nos. WM 001- 005.

           6.     Copies of any and all incident or accident reports prepared in

     response to the accident.

           RESPONSE:

           Wal-Mart objects to Request No. 6 on the grounds that it is
           overbroad, and seeks documents that are protected by the work
           product doctrine as the requested materials were prepared in
           anticipation of litigation, as part of Wal-Mart’s investigation into
                                                 4

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 5 of 12
                                                                       CASE NO.: 0:18cv61984

           Plaintiff’s claims. See Fed. R. Civ. P. 26(b)(3)(A); Fojtasek v. NCL
           (Bahamas) Ltd., 262 F.R.D. 650, 656 (S.D. Fla. 2009) citing Iaquinto v.
           Carnival Corp., Case No. 05–21652–CIV–JORDAN (S.D. Fla. Nov. 18,
           2005, DE # 18) (finding the incident report, witness statements and
           photographs of the incident area were prepared in anticipation of
           litigation); Lobegeiger v. Royal Caribbean Cruises Ltd., 2012 WL
           760857 (S.D. Fla. Mar. 7, 2012) (accident report found to be work
           product protected); Finnegan v. Carnival Corp., 2009 WL 2852671
           (S.D. Fla. Sept. 2, 2009)(slip and fall accident reports deemed work
           product protected). See Privilege Log prepare contemporaneously
           with these Responses.


           7.     Any and all incident/accident reports for accidents during the two

     years preceding this accident that have occurred in the same general location

     and which are of the same general type of accident as the accident complained of

     in the within suit.

           RESPONSE:

           Wal-Mart objects to Request No. 7 on the grounds that it is
           overbroad, irrelevant, vague and ambiguous, not sufficiently limited
           in time and scope, requests information that is protected from
           disclosure by the attorney-client privilege and/or work product
           doctrine, and not reasonably calculated to lead to the discovery of
           admissible evidence to the extent that it seeks documentation
           pertaining to all slip and fall incidents occurring at the subject
           location without regard to whether the prior incidents are
           substantially similar to the incident alleged in Plaintiff’s Complaint.
           Moreover, Plaintiff has not yet appeared for her deposition to
           identify with specificity the nature of her claim and the location of
           the alleged incident.

           Request No. 7 should be limited in scope to similar slip incidents
           allegedly occurring in the precise area and manner at issue,
           including the alleged dangerous condition (water) at the subject
           store and within the two years prior to Plaintiff’s alleged incident.
           Universal City Development v. Williams, 963 So. 2d 351, 354 (Fla. 5th
           DCA 2007).

           The issue of discoverability of prior incidents is well-settled in both
                                                  5

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 6 of 12
                                                                     CASE NO.: 0:18cv61984


          state and federal courts. “Florida has long held that before prior
          accidents or incidents are either discoverable or admissible, the
          plaintiff must establish that the accidents or incident are
          ‘substantially similar’ to the injury in question.” Universal City Dev.
          v. Williams, 963 So. 2d 351, 354 (Fla. 5th DCA 2007) citing Caterpillar
          v. Keskes, 639 So. 2d 1129, 1130 (Fla. 5th DCA 1994). The Middle
          District of Florida has addressed substantial similarity in the
          context of evidence of prior accidents in Pinchinat v. Graco
          Children’s Products, Inc., 2005 WL 5960928 (M.D. Fla.), stating:

                Because there is a strong potential for prejudice resulting
                from the admission of evidence of other accidents, certain
                limitations on the admission of such evidence have been
                developed. First, the proponent of the evidence must show
                that conditions substantially similar to the occurrence in
                question caused the other accidents. Jones v. Otis Elevator
                Co., 861 F.2d 655, 661-62 (11th Cir. 1988); Heath v. Suzuki
                Motor Corp., 126 F.3d at 1396; Hessen v. Jaguar Cars, Inc.,
                915 F.2d 641, 649-50 (11th Cir. 1990); Jones, 861 F.2d at 661-
                62; Heath, 126 F.3d at 1396 n. 12; Hessen, 915 F.3d at 649.
                Second, the other accidents must not be too remote in time,
                an issue which is within the trial court’s discretion. Jones,
                861 F. 2d at 662. Third, other accident evidence is subject
                to the reasonable discretion of the trial court as to whether
                prejudice or confusion of issues which may probably result
                from the admission of such evidence outweighs the
                probative value of the evidence. Heath, 126 F. 3d at 1396 n.
                13. In a recent examination of discovery in the context of
                products liability litigation, at least one Court has
                determined that a “specific factual showing of substantial
                similarity” is necessary to establish the relevance of
                information sought through discovery. See Gibson v. Ford,
                510 F. Supp. 2d 1116, 1120 (N.D. Ga. 2007).

          Id. at *2. The burden is on Plaintiff to make a “specific factual
          showing of substantial similarity” to establish the relevance of
          information sought through discovery. See Gibson v. Ford, 510 F.
          Supp. 2d 1116, 1120 (N.D. Ga. 2007).

          Furthermore, Wal-Mart objects to providing the personal and
          confidential information of Wal-Mart’s customers such as names and
          addresses. Disclosing the names and addresses of its customers
          involved in any incident in the store is irrelevant to establishing
          notice and violates the rights of Wal-Mart’s customers who should
                                                6

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 7 of 12
                                                                      CASE NO.: 0:18cv61984


           not be subjected to calls, interviews, or subpoenas compelling their
           appearance at depositions or trial because they may have been
           involved in an incident. Plaintiff’s request seeks personal
           information that Wal-Mart is not at liberty to disclose and
           disclosure of same is a violation of the customer’s Constitutional
           Right to Privacy. See Universal City Dev. v. Williams, 963 So. 2d 351,
           355 (Fla. 5th DCA 2007) (the court quashed a discovery order that
           compelling the disclosure of the names, addresses and social
           security numbers of other similarly injured persons).


           8.     Any and all maintenance and/or cleaning or inspection records during

     the one week preceding this accident for the particular area of the

     store/premises/building involved in the within accident.

           RESPONSE:

           Wal-Mart objects to Request No. 8 on the grounds it is overbroad,
           irrelevant, not properly limited in time or scope, as it is not limited
           to records pertaining to the alleged condition: a foreign transitory
           substance. Subject to and without waiving said objections, none as
           Wal-Mart does not maintain records of spot cleaning.


           9.     Any and all safety manuals, safety brochures, training films or

     manuals, pamphlets, posters, films or their transcript bearing upon safety,

     customer safety, cleanliness and maintenance of the area where the accident

     occurred.

           RESPONSE:

           Wal-Mart objects to Request No. 9 on the grounds it is overbroad, not
           properly limited in scope, not reasonably calculated to lead to the
           discovery of admissible evidence, and seeks information which Wal-Mart
           deems proprietary or confidential business information and practices. See
           Fed. R. Civ. P. 26(c)(1)(G).

           This Request should be limited to documents regarding the cleaning and
           maintenance of the floors in the area of the alleged incident for the

                                                 7

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 8 of 12
                                                                       CASE NO.: 0:18cv61984

           condition alleged: transitory substances. See Washington v. Brown &
           Williamson Tobacco Corp., 959 F. 2d 1566, 1570 (11th Cir. 1992) (Discovery
           requests must be relevant, tailored to the issues, and not overly
           burdensome to the responding party).

           Subject to and without waiving said objection, subject to the entry of an
           appropriate Confidentiality Agreement, Wal-Mart will produce the
           following documents: Job Aid – Spill Clean-Up; Slip, Trip and Fall
           Guidelines; Guidelines – Towel in Pocket (TIP) Program; Safety Training
           Topics - Spill Clean Up Procedures; Safety Sweep Guidelines; Monitor
           Front-End and Vestibule; Clean Vestibule; Clean Spills and Remove Any
           Potential Hazard; Spill Absorbent Program; Prevent Slips, Trips, and
           Falls.



           10.     Any and all letters, complaints, telephonic messages etc., concerning

     the condition of the area where the Plaintiff fell during the one year preceding

     this accident and the one year subsequent to this accident.

           RESPONSE:

           None.

           11.     All documents that reflect the periodic inspection process on the day

     of the incident which is the subject matter of this lawsuit.

           RESPONSE:

           None as all employees are responsible for maintenance in the store
           and all employees constantly conduct visual inspections for
           transitory substances as they carry out their duties around the
           store, which are corrected immediately upon being identified.


           12.     Any and all payments that you intend to introduce as evidence at
                   trial.

           RESPONSE:

           None.

                                                  8

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 9 of 12
                                                                       CASE NO.: 0:18cv61984


           13.     Any and all statements of the Plaintiff and/or Plaintiff’s agents.

           RESPONSE:

           Wal-Mart objects to producing Plaintiff’s statement regarding the
           incident before Plaintiff’s deposition as Wal-Mart is entitled to
           Plaintiff’s unrefreshed recollection of the incident. Wal-Mart will
           provide a copy of Plaintiff’s statement once the Plaintiff’s deposition
           has concluded. Parks v. NCL (BAHAMAS) Ltd., 285 F.R.D. 674, Case
           No. 12-21708-Civ-COHN/SELZER, D.E. 30 (S.D. Fla. Oct. 5, 2012);
           Bradley v. Wal-Mart Stores, Inc., 196 F.R.D. 557 (E.D. Mo. 2000).

           14.     Any and all documents that reflect the store layout of the Premises

     on the day of the incident, including store layout map(s) and aisle layout map(s).

           RESPONSE:

           See Floor Plan, Page Bates Stamp No. WM 006.


           15.     Any and all documents that reflect the store layout of the

     Premises presently, including store layout map(s) and aisle layout map(s).

           RESPONSE:

           Wal-Mart objects to Request No. 15 on the grounds it is grossly
           overbroad, harassing, not proportionate to the needs of the case,
           and seeks information that is irrelevant to the central issue in this
           case which is notice. The information sought is not reasonably
           calculated to lead to the discovery of admissible evidence. See
           Washington v. Brown & Williamson Tobacco Corp., 959 F. 2d 1566, 1570
           (11th Cir. 1992) (Discovery requests must be relevant, tailored to the
           issues, and not overly burdensome to the responding party).


           16.     Any and all documents that reflect the store camera layout map(s) of

     the Premises on the day of the incident.

           RESPONSE:

           None.
                                                  9

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 10 of
                                       12
                                                        CASE NO.: 0:18cv61984


          17.    Any and all documents that reflect the store camera layout map(s) of

    the Premises presently.

          RESPONSE:

          Wal-Mart objects to Request No. 17 on the grounds it is grossly
          overbroad, harassing, not proportionate to the needs of the case,
          and seeks information that is irrelevant to the central issue in this
          case which is notice. The information sought is not reasonably
          calculated to lead to the discovery of admissible evidence. See
          Washington v. Brown & Williamson Tobacco Corp., 959 F. 2d 1566, 1570
          (11th Cir. 1992) (Discovery requests must be relevant, tailored to the
          issues, and not overly burdensome to the responding party).

          18.    Any and all photographs, movies, charts, and other documentary

    evidence of the scene, parties, or vehicles involved in or pertaining to the subject

    accident, occurrences, or issues in this case, including without limitation taken

    in connection with the accident identified in the Complaint.

          RESPONSE:

          Wal-Mart objects to producing CCTV footage from the date of the
          incident before Plaintiff’s deposition as Wal-Mart is entitled to
          Plaintiff’s unrefreshed recollection of the incident. Wal-Mart will
          provide CCTV footage once the Plaintiff’s deposition has concluded.
          Parks v. NCL (BAHAMAS) Ltd., 285 F.R.D. 674, Case No. 12-21708-
          Civ-COHN/SELZER, D.E. 30 (S.D. Fla. Oct. 5, 2012); Parks v. NCL
          (BAHAMAS) Ltd., 285 F.R.D. 674, Case No. 12-21708-Civ-
          COHN/SELZER, D.E. 30 (S.D. Fla. Oct. 5, 2012); Bradley v. Wal-Mart
          Stores, Inc., 196 F.R.D. 557 (E.D. Mo. 2000) (“[T]he better reasoned
          opinions require the [surveillance video] tape to be produced after
          the plaintiff’s deposition has been taken.”).


          19.    Any and all photographs and/or movies of the Plaintiff resulting

    from surveillance and/or investigation of Plaintiff.

          RESPONSE:

                                                10

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 11 of
                                       12
                                                        CASE NO.: 0:18cv61984


          None.

          20.     Any and all video footage of the premises on the date of the accident.


          RESPONSE:

          Wal-Mart objects on the grounds it is grossly overbroad, not
          reasonably limited in time and scope, and not proportionate to the
          needs of the case. Wal-Mart further objects to producing CCTV
          footage from the date of the incident before Plaintiff’s deposition as
          Wal-Mart is entitled to Plaintiff’s unrefreshed recollection of the
          incident. Wal-Mart will provide CCTV footage once the Plaintiff’s
          deposition has concluded. Parks v. NCL (BAHAMAS) Ltd., 285 F.R.D.
          674, Case No. 12-21708-Civ-COHN/SELZER, D.E. 30 (S.D. Fla. Oct. 5,
          2012); Parks v. NCL (BAHAMAS) Ltd., 285 F.R.D. 674, Case No. 12-
          21708-Civ-COHN/SELZER, D.E. 30 (S.D. Fla. Oct. 5, 2012); Bradley v.
          Wal-Mart Stores, Inc., 196 F.R.D. 557 (E.D. Mo. 2000) (“[T]he better
          reasoned opinions require the [surveillance video] tape to be
          produced after the plaintiff’s deposition has been taken.”).

          21.     Any and all contracts involving maintenance reflecting a contract

    involving Wal- Mart Stores, Inc.

          RESPONSE:

          None as Wal-Mart owned and operated the subject premises at all
          relevant times.

          22.     Each and every lease agreement, maintenance agreement, and

    security agreement in force on the date of the incident found in the Complaint

    relating to the subject Premises that WALMART, INC. and/or WAL-MART

    STORES EAST, L.P. was a contracting party including roof maintenance

    agreements, floor maintenance agreements, any other maintenance contracts at

    the Premises, and security agreements.

          RESPONSE:
                                                11

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-4 Entered on FLSD Docket 10/03/2019 Page 12 of
                                       12
                                                        CASE NO.: 0:18cv61984

         Wal-Mart objects to Request No. 22 on the grounds that it is
         overbroad, vague and ambiguous, not sufficiently limited in time
         and scope and seeks information that is irrelevant and not
         reasonably calculated to lead to the discovery of admissible
         evidence. This request is not limited to documents relating to the
         issue at hand: transitory substances.

         Subject to and without waiving said objections, Wal-Mart states that
         it owned and operated the subject premises at all relevant times.




                                              12

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
